Opinion
Per Curiam:
Following conviction appellant received concurrent sentences of one and one half to five years on indictments charging statutory rape (No. 1175) and two and one half to eight years on an indictment (No. 1176) charging forcible rape. As both offenses arose out of a single incident, sentence could be imposed on only one conviction. Cf. Commonwealth v. Lockhart, 223 Pa. Superior Ct. 60, 296 A. 2d 883 (1972).
The record is remanded to the court below for re-sentence according to law.